Order granting plaintiff’s motion for reargument and on reargument denying defendant’s motion to dismiss the complaint for failure to prosecute, entered July 29, 1931, reversed upon the law and the facts, with ten dollars costs and disbursements, and motion for reargument denied, without costs. The order was improvident. No facts were shown justifying a reargument or warranting a denial of the defendant’s motion to dismiss for failure to prosecute. The plaintiff’s inaction and neglect for four and one-half years were not satisfactorily explained. Lazansky, P. J., Carswell, Scudder, Tompkins and Davis, JJ., concur.